F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              AUG 2 2000
                                  TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 RICHARD L. SPRINGS,

          Plaintiff-Appellant,
 v.
                                                           No. 00-1098
                                                        (D.C. No. 00-Z-93)
 PATRICK J. SULLIVAN, JR., Sheriff;
                                                            (D. Colo.)
 ARAPAHOE COUNTY SHERIFF
 DEPARTMENT,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL and BRISCOE, Circuit Judges.


      Plaintiff-Appellant Richard L. Springs, a prisoner in the Arapahoe County,

Colorado, detention facility, filed a civil rights action in federal district court,

presumably pursuant to 42 U.S.C. § 1983, alleging that a prison guard had failed

to protect Springs from assault by another inmate in violation of Springs’



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
constitutional rights. (See Doc. 3.) Springs alleges that while he was in

segregated confinement, Springs’ door as well as that of another inmate were

improperly left open. When Springs exited his cell, he was assaulted by the other

inmate, resulting in injury to Springs’ thumb. Springs sought $40,000 in

damages. Springs also sought leave to proceed in forma pauperis (“in forma

pauperis”) pursuant to 28 U.S.C. § 1915. (See Doc. 1.)

      Springs’ complaint and motion for leave to proceed in forma pauperis

failed to comply with a number of procedural requirements. Magistrate O.

Edward Schlatter therefore ordered Springs to cure these deficiencies within thirty

days. (See Doc. 2.) The order further provided that if Springs failed to cure the

deficiencies within that time, the action would be dismissed without prejudice.

      Springs filed an amended complaint within the thirty-day time period. (See

Doc. 4.) The district court nonetheless dismissed Springs’ complaint without

prejudice, and denied the motion to proceed in forma pauperis as moot, in light of

the fact that Springs had failed to comply with the requirement that he “submit a

certified copy of the trust fund account statement (or institutional equivalent) for

the 6-month period immediately preceding the filing of the complaint,” 18 U.S.C.

§ 1915(a)(2), in order to qualify for in forma pauperis status.




                                         -2-
      Springs filed a motion for leave to proceed on appeal in forma pauperis

(see Doc. 10), but the district court denied this motion, finding that the appeal

was not sought in good faith as required by § 1915(a)(3) (see Doc. 11).

      We deny leave to proceed in forma pauperis and dismiss the appeal on the

ground that it is frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i). Springs does not

contend in his brief on appeal that he did, in fact, comply with the order to cure

the defects associated with his original complaint and motion for in forma

pauperis status. Moreover, our review of the record indicates that the copy of his

trust fund account statement did not comply with the certification requirement.

(See Doc. 5.)

      The procedural posture of this case does not permit this court to consider

the merits of Springs’ claim that his constitutional rights were violated. We wish

to make clear to Mr. Springs that the district court denied his original complaint

and motion for in forma pauperis status without prejudice. This means that he

may refile his complaint and motion for in forma pauperis status with the district

court. If Springs does so, and provided he meets all of the procedural and

jurisdictional requirements, the district court will then be in a position to




                                          -3-
consider the claim on the merits.

      Appeal DISMISSED.


                                    ENTERED FOR THE COURT


                                    David M. Ebel
                                    Circuit Judge




                                     -4-